Opinion by
Willson, J.
§ 448. Occupation license of a firm not subject to execution; case stated. Appellees having a judgment against one Eeed, a member of the firm of Nelson & Reed, retail liquor dealers, caused an execution to be issued thereon, and caused said execution to be levied upon said Reed’s interest in the occupation license of said firm. Nelson, appellant, made claim under the statute for the trial of the right of property to said license. Judgment was rendered against Nelson and his sureties on his claim bond for §112 and interest and costs. Held, the judgment is erroneous. The occupation license was the property of the firm of Nelson & Reed, and essential to the carrying on of the business of said firm. Said firm could legally have transferred it to another firm or person upon the books of the officer by whom the same was issued [Sayles’ Civ. Stat. art. 46G8a]; and if said firm had been closed out by legal process, said license could have been sold under such process as any other asset of said firm, and the purchaser thereof would have been authorized to carry on business finder it. But different firms or persons are not permitted, to follow an occupation under one license. [Sayles’ Civ. Stat. art. 4668cZ.] The firm of Nelson & Reed was not closed out by legal process. A sale of Reed’s interest in the license could not impair *548or affect the right of said firm to carry on its business under said license. Nelson could not be compelled to accept a purchaser of the license as a partner in the business. Such a purchaser could not carry on the business under the license. He could not transfer the license. He would acquire no legal right or benefit by such purchase. The license was, not subject to the execution under the facts as presented in the record.
April 10, 1889.
Reversed and remanded.